Citation Nr: 1630742	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-00 885	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a respiratory disorder claimed as asthma and to include chronic bronchitis, chronic obstructive pulmonary disease (COPD), and interstitial lung disease, and as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded in June 2015 and December 2015 for additional development and has now been returned to the Board for further adjudication.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Given that the record reveals that the Veteran has received several diagnoses for different respiratory conditions including asthma, COPD, and interstitial lung disease, the Board has re-characterized the claim as one of entitlement to service connection for a respiratory disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

In October 2014, the RO proposed a finding of incompetency.  In a January 2015 statement, the Veteran agreed that he was unable to manage his financial affairs and requested that his wife assist him.  The AMC referred this matter to the RO via an April 2016 memorandum for any necessary action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

As discussed above, this claim was last remanded in December 2015.  In that decision, the Board directed the AOJ to schedule the Veteran for an examination of his respiratory disorders.  In doing the Board specifically directed the AOJ to identify all respiratory disorders and provide an etiology opinion for each disorder.  Each etiology opinion was to state whether it is at least as likely as not the identified respiratory disorder was related to the Veteran's activity duty service to include as caused by asbestos exposure.  The Board advised the AOJ that the Veteran's military occupation, a hull technician, deemed asbestos exposure "highly probable" but that the Veteran also had post-service asbestos exposure, as detailed in a December 2012 treatment report by Dr. M.K.  This treatment record had diagnosed the Veteran with interstitial lung disease "that is more likely than not, due to asbestosis, provided a sufficient exposure history."  The basis for this conclusion was radiographic evidence as well as a "B reading" interpretation.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, a review of the record reveals that a VA examination for Veteran's respiratory disorders was conducted in February 2016.  While the examiner listed the Veteran's diagnoses of asthma, chronic bronchitis, and COPD, he only provided an etiology opinion as to asthma.  Moreover, the examiner entirely failed to address the Veteran's December 2012 diagnosis of interstitial lung disease, and seemingly relied only on the Veteran's VA treatment records for his finding that the there was no documentation of asbestosis from 1996 to the present, citing multiple X-rays that do not indicate asbestos exposure without reference to Dr. M.K.'s December 2012 opinion.  Accordingly, because the VA examiner's rationale was incomplete and inaccurate, and because this examiner failed to substantially comply with the December 2015 Board remand decision by only providing an etiology opinion as to the Veteran's asthma, remand of this claim is required for provision of a supplemental opinion, with due consideration for all of the Veteran's private and VA treatment records.

Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the case file reveals that there are several years of VA treatment records missing ranging from October 2004 to May 2012.  Accordingly, although at this time the records does not appear to contain new and material evidence sufficient to reopen the Veteran's claims of service connection for his left ankle and knee disabilities, further adjudication of these issues must be deferred pending receipt of any outstanding VA treatment records consistent with VA's duty to assist the Veteran in adjudication of his claims.  Additionally, these outstanding records may contain evidence relevant to adjudication of the Veteran's respiratory disorder claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records from October 2004 to May 2012, as well as any VA treatment record subsequent to January 2016.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the February 2016 respiratory examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must address the following diagnosed respiratory disorders: (1) asthma; (2) COPD; (3) chronic bronchitis; and (4) interstitial lung disease.

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The December 2012 etiology opinion by Dr. M.K.

ii. The January 2013 treatment record by Dr. M.K. explaining the Veteran's history of in-service and post-service asbestos exposure
d. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that each of the above listed respiratory disorders: (1) began during active service; or (2) is related to any in-service event to include as due to asbestos exposure. 

i. In doing so, the examiner is advised that according to VA's Adjudication Procedure Manual, the Veteran's in-service military occupation as a hull technician renders his likelihood of in-service asbestos exposure to be "highly probable."  See M21-1, Part IV.ii.1.l.3.c.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


